EXAMINER’S STATEMENT of REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/22 has been entered.
 
The following is an examiner’s statement of reasons for allowance: 
Applicants’ amendments of 1/5/22 and filing of an updated sequence listing on 1/23/22 are sufficient to overcome any objection or rejection set forth in the final rejection.
Claim 1 is interpreted such that it requires a peptide that consists of one of SEQ ID NOs: 12-22. Since consisting of language is used, claim 1 has been interpreted such that any peptide of claim 1 is 11 amino acids in length.
The closest prior art is Park et al. (‘A high-affinity peptide for nicotinic acetylcholine receptor-alpha1 and its potential use in pulmonary drug delivery’ Journal of Controlled Release v192 2014 pages 141-147; ‘Park’; previously cited). Park teach a peptide that binds to an acetylcholine receptor (abstract) where the peptide is of sequence EASFWLGSWTWENGKWTWKGKGTLNR (page 142 last paragraph). However, Park does not teach or suggest deleting portions of such peptide to arrive at an 11-mer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658